         Case 1:15-cr-00379-PKC Document 352 Filed 06/14/21 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
UNITED STATES OF AMERICA

v.
                                                                   S5 15 CR. 379 (PKC)
OTTO SALGUERO MORALES

                  Defendant
---------------------------------------------------------------x

                DEFENDANT OTTO SALGUERO MORALES’REPLY
            MEMORANDUM IN SUPPORT RANDOM CASE REASSIGNMENT

                                              INTRODUCTION

        The Government’s Opposition to the defendant’s Motion For Case Reassignment can be

distilled down to the following two arguments: (1) any criminal case can be considered part of

the same conspiracy and designated “superseding,” even if there is only de minimis overlap

between the prosecutions; and (2) the decision to designate a case as superseding is within the

sole and unreviewable discretion of the United States Attorneys’ Office.

        The Government’s position is contrary to the well-established rule that multiple

conspiracies exist notwithstanding that there is “some overlap in time, place and participants,”

particularly when “these similarities are far outweighed by the differences in operations, overt

acts and objectives of the two conspiracies. . . . .” United States v. Macchia, 845 F.Supp. 953,

959 (E.D.N.Y.1994), affirmed, 35 F.3d 662 (2d Cir. 1994). Moreover, with respect to the line of

cases filed under criminal number 15 Cr. 379, the prosecutors have designated - and failed to

designate - cases as superseding with no apparent consistency. This undercuts the principle that

the assignment of criminal cases must be “random” and creates the unmistakable appearance of

manipulation. Notably, the Government did not respond with any particularity to the defense




                                                         1
         Case 1:15-cr-00379-PKC Document 352 Filed 06/14/21 Page 2 of 10




claim that by designating this case as superseding it also received a tactical advantage in the

litigation.

        The Government’s argument that the defendants have no standing to challenge the

superseding designation should likewise be rejected. Local Rule 6(e) provides not only that this

Court can Order the Government to explain the decision to designate cases as “superseding,” but

specifically authorizes an appeal of that decision. This is an endorsement of the existence of

judicial review of the superseding designation.

        Finally, the Court sua sponte invited counsel to explain the delay in filing the motion for

case reassignment. In that regard, as a matter of professional responsibility, the defense waited

to file the instant motion until after the trial of Giovanni Fuentes concluded on March 22, 2021 to

be certain that there was no other discovery or evidence in the record that would indicate the case

against Otto Salguero Portillo was “superseding” to the prior prosecutions. At the time the

motion was filed, there was no deadline set by the Court for the filing of pre-trial motions as the

discovery process was still ongoing and defense counsel had been severely hampered in his

ability to consult with his client because of the pandemic. The delay was not intended to gain any

tactical or legal advantage in this case.

                                        LEGAL ANALYSIS

    1. The S5 Indictment Against Otto Salguero Morales Is Not A Superseding Case

        The Government alleges that from 2004 to 2019, defendant Otto Salguero Morales was

involved in a conspiracy to unlawfully import cocaine into the United States. In its Opposition to

the motion for case reassignment, the Government relies upon the testimony of only one witness

– Alexander Ardon Soriano – to connect Salguero Morales to the prior indictments. Ardon-

Soriano was the only witness (in either the Tony Hernandez or Giovanni Fuentes trial) who has




                                                  2
         Case 1:15-cr-00379-PKC Document 352 Filed 06/14/21 Page 3 of 10




ever mentioned either Otto or Ronald Salguero.1 In substance, Ardon-Soriano testified that

between 2007 and 2013 he was involved in dispatching cocaine from Honduras to Ronald and

Otto Salguero in Guatemala. The Salgueros were then allegedly involved in moving the cocaine

into Mexico and onward toward the United States. This testimony is the sole, slender reed

between Otto Salguero and all of the other indictments in this line of cases. And yet, it is

undisputed that Ardon-Soriano is charged in a completely separate conspiracy case that is

pending before Judge Englemayer.

        The Government’s explanation for why Ardon-Soriano is charged in a separate case

before a different judge in this district is that “the Government learned details of the Conspiracy

and Ardon-Soriano’s own role through his cooperation.” See DE 340 at p. 14. That

representation is apparently at odds with law enforcement reports previously provided to counsel

for co-defendant Ronald Salguero-Portillo, which indicated that Devis Leonel Maradiaga

(“Cachiro”) had spoken about the relationship between Ardon-Soriano and Tony Hernandez long

before Ardon was indicted. Similarly, defendant Victor Hugo Diaz-Morales, who is charged in

the original 15 Cr. 379 Indictment, arrived in the United States in approximately August 2017

and pled guilty pursuant to a cooperation plea agreement with the United States in August 2019.

During Diaz-Morales’ testimony at the Tony Hernandez trial, he explained to the jury that

Alexander Ardon-Soriano was the mayor of the town or El Paraiso, Honduras and that he was

the leader of a drug trafficking organization that moved large cocaine shipments from Honduras

to Guatemala. See Tr. 10/3/2019 at pp. 123-24. These two witnesses were both cooperating with



1
  The Government’s Opposition notes that it has “not yet disclosed the identities of all of the witnesses whom the
Government would call at the as-of-yet unscheduled trial [of the Salgueros] or the substance of those anticipated
witnesses’ anticipated testimony.” See DE 340 at p.16. Even assuming arguendo that there is some other direct
testimony against Otto Salguero Morales, it is of no consequence in the resolution of the pending motion because the
Government has not made it part of the record before this Court.



                                                         3
          Case 1:15-cr-00379-PKC Document 352 Filed 06/14/21 Page 4 of 10




the United States long before Ardon-Soriano was indicted in January 2019. The same

prosecutors were assigned to all of these cases. It thus seems entirely likely that the Government

knew of Ardon-Soriano’s connection to the existing line of cases before this Court before he

surrendered.

         But even if the Government did not “fully understand” Ardon-Soriano’s role in the

conspiracy until he arrived in the United States, that does not explain either: (1) why Ardon-

Soriano was not subsequently charged in the 15 Cr. 379 line of cases; or more importantly (2)

why Otto Salguero Morales was. The Government’s explanation as to why Devis Leonel

Maradiaga was charged in a separate case is likewise problematic and reflects that there are, at

best, inconsistent standards for determining when cases are deemed superseding. 2 In the final

analysis, however, it is clear that the connection between the alleged conduct of Otto Salguero

and the other defendants in the 15 Cr. 379 line of cases is ephemeral at best and that the charges

against him are part of a separate conspiracy.

         The mere fact that drug traffickers operate in the same geographic area, or indeed, have

similar overarching goals, does not automatically make them part of one grand, complex

conspiracy. In the context of determining whether conspiracies exist, the Court should consider

the following factors:



2
  The Government avers in its Opposition that the case against Maradiaga, which is pending before Judge Koeltl, has
been closed “save for the sentencing” since 2018, which is to say, that the case remains open and pending on the
court’s docket. See DE 340 at pp. 12-12. Since Maradiaga surrendered in January 2015, after pro-actively
cooperating with the DEA, there seems to be no principled reason why the line of cases now pending before this
Court were not designated as superseding to that case. Moreover, since Maradiaga surrendered, there have been two
other indictments brought by the prosecutors in this jurisdiction that directly reference those defendant’s relationship
with Maradiaga’s drug trafficking organization (known as the Cachiros), but are pending before different judges and
were not designated as superseding. In United States v. Midence Martinez Turcios, 18 Cr. 499 the Government
charged a former Honduran legislator with being a member of the Cachiros drug trafficking organization.
Notwithstanding the direct connection, that prosecution is before Judge Kaplan. Similarly, in United States v.
Arnaldo Urbina Soto, et al, 18 Cr. 297, the Government charged that the three defendants worked with drug
trafficking organizations in Honduras, specifically including the Cachiros, to transport cocaine in Honduras with the
goal of illegal importation into the United States. That case is currently pending before Judge Cote.


                                                           4
         Case 1:15-cr-00379-PKC Document 352 Filed 06/14/21 Page 5 of 10




        (1)the criminal offenses charged in successive indictments; (2) the overlap of
        participants; (3) the overlap of time; (4) similarity of operation; (5) the existence of
        common overt acts; (6) the geographic scope of the alleged conspiracies or location
        where overt acts occurred; (7) common objectives; and (8) the degree of interdependence
        between alleged distinct conspiracies.

United States v. Korfant, 771 F.2d 660, 662 (2d Cir.1985). In United States v. Macchia, 845

F.Supp. 943 (E.D.N.Y. 1994), the district court concluded (and the Court of Appeals affirmed)

that two separate conspiracies existed in the New York Metropolitan area to avoid the payment

of gasoline taxes. Although there was overlap between the members of the conspiracy, the court

noted that they operated with “relative independence” and that each conspiracy had its own “full

complement of players” and did not indicate that “one could not operate without the other.” 845

F.Supp. at 957-959. The district court thus concluded that:

        under the totality of the circumstances, notwithstanding that there is some overlap in
        time, place and participants of the two conspiracies , and both indictments charged
        conspiracy to evade federal gasoline excise taxes, these similarities are far outweighed by
        the differences in operations, overt acts and objectives of the two conspiracies, and the
        relative independence of the two conspiracies . The similarities do not alter this Court's
        determination that the two conspiracies appear to be distinct as a matter of law and fact.

Id. at 959.

        In this case, although the defendants in each of the superseding criminal cases had the

same goal: the importation of cocaine into the United States – they accomplished their acts

independent of one another, in different countries, and during different alleged time frames.

Thus, Tony Hernandez (S2), Mario Calix (S3), and Giovanni Fuentes (S5) all worked in

Honduras moving cocaine north to Guatemala. Victor Diaz-Hugo (S1) worked in Guatemala and

according to his testimony at the Tony Hernandez trial, used a trafficker named Juancho Leon –

not the Salgueros – to move cocaine over the border from Guatemala to Mexico. See Tr.

10/3/2019 at p.104.




                                                 5
         Case 1:15-cr-00379-PKC Document 352 Filed 06/14/21 Page 6 of 10




        Moreover, the trial testimony confirms that the success of the overall object of the

conspiracy was not dependent on the involvement of the Salgueros. According to the

Government’s Opposition to defendant Giovanni Fuentes’ Motion For A New Trial, he worked

with a veritable army of co-defendants – but in the two pages the Government devoted to

identifying them – there is no mention of Otto Salguero Morales. See DE 338 at pp. 25-26. It is

the case that the defendants indicted in the separate superseding indictments in this line of cases

worked independently and at best, on an ad hoc basis. That set of facts does not make them

members of the same, universal drug trafficking conspiracy. Indeed, taken to its illogical

extreme, the Government’s theory would permit the prosecutors to indict any Honduran,

Guatemalan, or Mexican drug traffickers working to import cocaine into the United States in this

line of cases.

        Under the totality of circumstances, the Government has not shown that the charges in

the superseding indictment brought against Otto Salguero Morales are sufficiently connected to

the prior cases.

    2. Even Assuming Arguendo That The Defendant Must Show Prejudice Designating
       This Case As Superseding Provides The Government With A Distinct Tactical
       Advantage

        In its decision in United States v. Hoey, S3 11 Cr. 337 (PKC), this Court denied a motion

for case reassignment, noting that the defendant failed to show any prejudice. The Government

asserts in its Opposition that the cases relied upon by the defense “establish at most” that in order

to prevail on a motion for case reassignment, the defendant must show some prejudice.

        As an initial matter, the defense does not concede that such a showing is necessary. Local

Rule 6(e) states simply that questions concerning the designation of a superseding indictment

shall be decided by the judge assigned to the case. The plain language of the Rule does not




                                                 6
        Case 1:15-cr-00379-PKC Document 352 Filed 06/14/21 Page 7 of 10




require any showing of prejudice. In the case of United States v. Gerard, No. 87-00177, 1987

WL 18400 (E.D. Pa. Oct. 7, 1987), the district court ordered a random case reassignment

because the superseding indictment was not sufficiently connected to the original case to warrant

assignment to the same judge. The Gerard decision did not turn on prejudice to the defendant,

rather it was a violation of the court rules of case assignment. The grand jury is constituted in the

name and under the auspices of the District Court. See United States v. Christian, 660 F.2d 892,

897-99 (3d Cir. 1981)(“federal courts possess inherent power to convene grand juries”). A

violation of the local rules by the Government by itself is a challenge to the orderly

administration of justice and a sufficient basis to justify the random reassignment of this case.

       Even assuming arguendo, however, that a showing of prejudice is required, in this case,

the Government’s unilateral decision to designate the Indictment against Otto Salguero as

“superseding” provides it with significant tactical advantages. First, under the “relation back”

rule, the Government can argue that the statute of limitations in this case was tolled when the

original indictment against Diaz-Morales was filed on June 17, 2015. The only evidence of

record in this case concerning Otto Salguero Morales’ participation in the drug conspiracy was

the testimony of Ardon-Soriano, who explained that the Salgueros received drug shipments from

2007 until 2013, or six years before the indictment was returned in this case. Thus the

superseding designation gives the Government an enormous legal and tactical benefit in any

argument concerning statute of limitations. This is particularly significant in this case where a

substantial legal issue is raised by the return of an indictment six years after a defendant ceased

working in an alleged conspiracy.

       Second, under the federal hearsay exception, the Government would have a presumption

of admissibility in favor of any statement made by any of the other charged defendants in this




                                                  7
        Case 1:15-cr-00379-PKC Document 352 Filed 06/14/21 Page 8 of 10




line of cases. This would obviate the need for the Government to make any preliminary showing

to admit the hearsay. See, e.g., United States v. Saneaux, 365 F.Supp. 2d 493 (S.D.N.Y.

2005)(not permitting prosecution to introduce hearsay statements until the requirements of

Federal Rule of Evidence 801(d)(2)(E) during the trial).

       Third, the designation of this case as superseding would provide the Government with

automatic venue in the Southern District of New York because under the venue statute for crimes

committed outside of the United States, venue lies where the first defendant is “brought or

arrested.” See United States v. Yousef, 327 F.3d 56, 114-115 (2d Cir. 2003)(pursuant to 18 U.S.

Code Section 3238 venue is proper in the Southern District of New York for joint defendants

when first defendant arrested there). Although in this case Otto Salguero Morales voluntarily

surrendered (and waived a challenge to venue), the Government could not have known that when

it summarily deemed this case to be superseding.

       Thus, even if some showing of prejudice is a prerequisite for a defendant to request

random case reassignment, that burden has been met in this case.

   3. There Was No Unreasonable Delay In Filing The Motion For Case Reassignment

       This Court invited the defense to explain the delay between the defendants’ initial

appearance in this case and the filing of the motion for case reassignment. In summary, the

defense was not in a position to determine whether such a motion would be appropriate until

after the conclusion of the Giovanni Fuentes trial.

       The first significant discovery production in this case was made by the Government on

or about January 14, 2021. This production included the discovery provided in the Tony

Hernandez case as well as the trial exhibits and transcripts. As the Court may recall, co-

defendant Ronald Salguero Portillo filed a motion to compel discovery on February 17, 2021.




                                                 8
        Case 1:15-cr-00379-PKC Document 352 Filed 06/14/21 Page 9 of 10




See DE 246. Thereafter, on April 22, 2021, the Government indicated that it was making

available the discovery from the Giovanni Fuentes trial.

       After reviewing the totality of these materials, on April 29, 2021, undersigned filed the

instant Motion For Random Case Reassignment on the court’s docket. See DE 322. This is the

first time undersigned has ever filed a motion for case reassignment and before doing so, it was

appropriate for the defense to consider the entirety of circumstances in this case. As previously

noted, the motion for reassignment is not a suggestion that this Court is not completely neutral

and impartial in this case. Rather, as a matter of professional responsibility the defense believes

that the Government should not be permitted to utilize its power to designate cases as

superseding to gain obvious tactical advantages, without challenge.

                                         CONCLUSION

       For all of these reasons, the defense respectfully requests that the Motion For Case

Reassignment be granted. The defense also requests the opportunity to address the Court directly

at an oral argument on the motion.



                                              Respectfully submitted


                                              Robert Feitel

                                              ______________________________
                                              Robert Feitel
                                              1300 Pennsylvania Avenue, N.W.
                                              Washington, DC 20008
                                              #190-515
                                              (202) 450-6133 (office)
                                              (202) 255-6637 (cellular)
                                              RF@RFeitelLaw.com




                                                 9
       Case 1:15-cr-00379-PKC Document 352 Filed 06/14/21 Page 10 of 10




                                  CERTIFICATE OF SERVICE


        I hereby certify that a copy of the foregoing was sent via the Electronic Filing System,
this 14th day of June, 2021 to Assistant United States Attorneys Benjamin Schrier, Kyle
Wirshba, and Jason Richmond, 1 St. Andrews Plaza, New York, N.Y and to Linda George,
counsel for defendant Ronald Salguero.


                                                     Robert Feitel
                                                     _______________________________
                                                     Robert Feitel




                                                10
